     PATRICK BUELNA, ESQ., SBN 317043
1
     POINTER & BUELNA, LLP
2    LAWYERS FOR THE PEOPLE
     Wells Fargo Center
3    1901 Harrison St., Suite 1140,
     Oakland, CA 94612
4
     Tel: 510-929-5400
5    Email: PBuelna@LawyersFTP.com

6    Attorneys for Plaintiffs
7                                      UNITED STATES DISTRICT COURT
8                                      EASTERN DISTRICT OF CALIFORNIA
9

10
      DONNIE WOODRAL,
                                                         Case No: 1:20-cv-00372-NONE-BAM
11
                         Plaintiff,
12    v.
                                                         STIPULATION & ORDER
13
      COUNTY OF STANISLAUS, et al.,
                                                         FOR LEAVE TO EXTEND DEADLINE
14
                         Defendants.                     FOR EXPERT DISCOVERY
15

16

17

18         WHEREAS, the Current Case Schedule has the Close of Expert Discovery set for June 7, 2021.
19         WHEREAS, the parties had scheduled the two expert deposition to take place the first week of
20
     June, 2021.
21
              WHEREAS, Plaintiff’s counsel unexpectedly had a trial rescheduled and take place from May
22

23   17-May 28.

24            WHEREAS, Plaintiff’s counsels schedule has been severely impacted by the trial taking place
25
     and caused him unable to accomplish and conduct the expert depositions the first week of June.
26
              WHEREAS, the parties met and conferred and agreed to reschedule the depositions for later
27
     in June and extend the date of the close of expert discovery to June 30, 2021.
28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                      i
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
        WHEREAS, the extension of the close of expert discovery will not impact any other date in the
1

2    Court’s Case Schedule.

3            WHEREAS, for all the aforementioned reasons the parties agree to stipulate and there exists
4
     GOOD CAUSE to extend the Close of Expert Discovery to June 30, 2021.
5
     Date: May 27, 2021
6
                                                  POINTER & BUELNA, LLP
7
                                                  LAWYERS FOR THE PEOPLE
8

9                                                 /s/ Patrick Buelna
                                                  PATRICK M. BUELNA
10                                                COUNSEL FOR PLAINTIFFS
11
     Date: May 27, 2021
12
                                                  RIVERA HEWITT PAUL LLP
13                                                /s/ Shanan Hewitt (as authorized on 05/17/21)
                                                  SHANAN HEWITT
14                                                COUNSEL FOR DEFENDANT
                                                  COUNTY OF STANISLAUS
15

16
                                                      ORDER
17
              Pursuant to the parties’ stipulation, and good cause appearing, the Scheduling Conference
18

19   Order is HEREBY MODIFIED and the deadline for completion of expert discovery is EXTENDED

20   to June 30, 2021.
21
     IT IS SO ORDERED.
22

23
        Dated:        May 28, 2021                            /s/ Barbara   A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                     ii
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
